United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, BUSTLETON
STATION, Philadelphia, PA, Employer
__________________________________________
Appearances:
Michael D. Overman, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-1760
Issued: November 25, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On September 21, 2018 appellant, through counsel, filed a timely appeal from an April 27,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 The Clerk of
the Appellate Boards docketed the appeal as No. 18-1760.
On April 15, 2002 appellant, then a 41-year old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that he tripped and twisted his left knee while in the performance of duty.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that following the April 27, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

By decision dated July 29, 2002, OWCP accepted appellant’s claim for a left knee sprain. On
November 3, 2003 appellant underwent nonwork-related left knee surgery.
On September 3, 2011 he returned to part-time, limited-duty work as a modified city letter
carrier working three hours per day. In a letter dated November 28, 2011, appellant advised
OWCP that he could no longer perform the modified, limited-duty position and had been out of
work since September 27, 2011. Subsequently, appellant filed a claim for compensation (Form
CA-7) for the periods October 8, 2011 to February 27, 2012 and January 12, 2013 and continuing.
By decisions from January 31, 2013 through April 27, 2018, OWCP denied appellant’s claim for
wage-loss compensation.
The Board has duly considered the matter and finds that the case is not in posture for a
decision. In the case of William A. Couch,3 the Board held that when adjudicating a claim, OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued.
On November 20, 2017, prior to the issuance of OWCP’s April 27, 2018 decision,
appellant submitted a medical report dated October 25, 2017 from Dr. Walter W. Dearolf, III, a
Board-certified orthopedic surgeon. In his report, Dr. Dearolf noted that appellant reported having
more difficulty with his left knee and had been experiencing episodes with his knee buckling. He
opined that appellant was limited to performing sedentary or light-duty work and was restricted
from delivering mail.
In its April 27, 2018 decision, OWCP’s hearing representative affirmed the September 29,
2017 decision finding that the medical evidence of record failed to establish appellant’s claim for
compensation for the periods October 8, 2011 to February 27, 2012, and January 12, 2013 and
continuing. He found that the weight of the evidence rested with Dr. Menachem Mueller, a Boardcertified orthopedic surgeon and OWCP’s impartial medical examiner, who opined that the
modified city letter carrier position was appropriate for the period October 8, 2011 to February 27,
2012 and that there was no basis for any limitations on or after January 12, 2013.
The Board finds that in the April 27, 2018 decision, the hearing representative did not
reference or consider the October 25, 2017 report from Dr. Dearolf despite having received it prior
to the issuance of his decision. As the hearing representative did consider the relevant medical
report from Dr. Dearolf, OWCP failed to follow its own procedures by properly discussing the
relevant medical reports of record.4

3

41 ECAB 548 (1990). See also R.D., Docket No.17-1818 (issued April 3, 2018).

4

All evidence submitted should be reviewed and discussed in the decision. Evidence received following
development that lacks probative value should also be acknowledged. Whenever possible, the evidence should be
referenced by author and date. Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Denials, Chapter
2.1401.5(b)(2) (November 2012).

2

As the Board’s decisions are final with regard to the subject matter appealed,5 it is crucial
that OWCP address all relevant evidence received prior to the issuance of its final decision.6 As
OWCP’s hearing representative did not review the above-noted evidence in the April 27, 2018
decision, the Board finds that this case is not in posture for decision.7 On remand, OWCP shall
review all evidence of record and, following any further development as it deems necessary, it
shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the April 27, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further action
consistent with this order of the Board.
Issued: November 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

20 C.F.R. § 501.6(d).

6

See Yvette N. Davis, 55 ECAB 475 (2004); see also William A. Couch, supra note 2.

7

See V.C., Docket No. 16-0694 (issued August 19, 2016).

3

